Weinstein, J.,
dissents and votes to reverse the order appealed from, with the following memorandum: Inasmuch as equity abhors precipitous forfeitures of valuable leasehold interests, it is axiomatic that strict observance of lease termination provisions is mandated (see Fifty States Mgt. Corp. v Pioneer Auto Parks, 46 NY2d 573, 577; City of Buffalo Urban Renewal Agency v Lane Bryant Queens, 90 AD2d 976, 977, affd 59 NY2d 825; Martin Delicatessen v Schumacher, 70 AD2d 1, 8, revd on other grounds 52 NY2d 105; Rockaway Park Series Corp. v Hollis Auto. Corp., 206 Misc 955, affd 285 App Div 1140). In Hendrickson v Lexington Oil Co. (41 AD2d 672), this court reversed an order of the Appellate Term which affirmed a judgment of the District Court terminating a lease notwithstanding the concession made by the tenant’s attorney that his client had received actual notice of the landlord’s demands. The lease in that case contained a provision to the effect that the landlord would accord the *769tenant or its assigns notice by registered mail of any default on the part of the tenant. The tenant defaulted in the payment of rent. The landlord conceded that no notice of the rent default was ever sent to the tenant via registered mail. On those facts, the landlord’s failure to serve a 10-day notice of default in the manner prescribed in the lease, i.e., by registered mail, mandated a reversal of the judgment granting the landlord possession of the premises. In the instant case, there were similar defects in the notice of default served by the petitioner landlord. The terms of the lease specifically require that all notices be sent by certified or registered mail, return receipt requested, to “Maspeth Seven Leasing Corporation, 14 Emerald Lane, Huntington Station, New York, 11746”. Maspeth subsequently changed its name to Cosmopolitan Aviation Corporation with its principal place of business at Republic Airport. The notice of default which petitioner purported to serve upon Cosmopolitan was sent to the latter’s airport address. Cosmopolitan now maintains, and I agree, that the holdover proceeding should have been dismissed in light of the landlord’s failure to serve the notice of default in the precise manner prescribed in the lease. “Inasmuch as service of a proper notice of intention to terminate occupancy was a condition precedent to the termination of the tenancy under the lease, the deficiency in the notice deprived petitioner of a predicate for reclaiming possession of the premises” (Chinatown Apts. v Chu Cho Lam, 51 NY2d 786, 788). Even were I not of the opinion that the petition should have been dismissed, I note that the District Court abused its discretion in refusing to grant the continuance requested so as to allow for the appearance of Cosmopolitan’s nonparty witnesses. In view of the unavailability of three of its material witnesses, on the afternoon in question, Cosmopolitan made an application that the trial be adjourned until the next day. The denial of a timely application to adjourn a trial for a reasonable time in order to await the arrival of an important witness is a basis for reversal and granting a new trial, particularly where the court is sitting without a jury and the amount of time requested is not extensive (see Bohan v Auto Parts of Jamaica, 74 AD2d 834). Considering the spasmodic nature of the trial, which had already spanned a period of some 10 months, and the fact that Cosmopolitan sought a continuance for one afternoon session so as to allow it to produce its witnesses and to proceed with the trial the next morning, the court’s refusal to grant an adjournment was clearly an abuse of discretion. It is my conclusion that these errors, taken singularly or in combination, preclude an affirmance of the order under review.